DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Scurati et al. (“Converting Maintenance Actions into Standard Symbols for Augmented Reality Applications in Industry 4.0”, NPL 03/2018) teaches to create and adopt a controlled and exhaustive vocabulary of graphical symbols, to be used in AR to represent maintenance instructions. In particular, in this work we identified the most frequent maintenance actions used in manuals, and converted them into graphical symbols.
However, the closest prior does not disclose “select a first particular parser from a plurality of parsers based on a categorization of the technical manual data, wherein the first particular parser identifies a first attribute based on a first tag type, wherein a second particular parser of the plurality of parsers identifies a second attribute based on a second tag type, and wherein the first particular parser and the second particular parser are distinct; and parse, by the first particular parser, the technical manual data to convert the technical manual data into converted technical manual data and to generate a data analytics object based on the converted technical manual data, and wherein the technical manual data is not parsed by the second particular parsers responsive to the first particular parser being selected” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 10 and 18.
Dependent claims 2-9 are allowable as they depend from an allowable base independent claim 1.
Dependent claim 11-17 are allowable as they depend from an allowable base independent claim 10.
Dependent claim 19-20 are allowable as they depend from an allowable base independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674